Title: From Benjamin Franklin to Lotbinière, 28 March 1783
From: Franklin, Benjamin
To: Lotbinière, Michel-Alain Chartier de


Passy ce 28 Mars 1783
J’ai reçu, Monsieur la Lettre que vous m’avez fait l’honneur de m’écrire le 26 de ce mois. Je vous renvoye cy joint les Papiers que vous m’avez laissés. Je suis tous les Matins chèz moi Jus qu’à onze heures, excepté les mardis, et Je vous verrai avec plaisir Si vous m’honorez d’une Visite.
J’ai l’honneur d’être très parfaitement, Monsieur votre très humble et très obeissant Serviteur./.
B Franklin
[In Franklin’s hand:] M. de V. [Vergennes] ne m’a pas parlé encore de votre Affaire, mais je ferai tout ce que je peux.Mr. Lotbiniere
